DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on October 27, 2022 is acknowledged.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over German reference (DE 29710219) in view of Constantine (US 10,081,915).
The DE reference discloses a track rail fastening system comprising laterally elongated support block 16, direct fixation fastener 3, fastener clamping fasteners 5, support bracket 20 operable to support a third-rail, and bracket clamping fasteners 14. 
Constantine discloses a track rail fastening assembly comprising a direct fixation fastener including metallic frame 46/48 and non-metallic jacket 50, and fastener-clamping fasteners 20.
In view of Constantine, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively use a track rail fastening assembly, similar to that taught by Constantine, in the structure of the DE reference to achieve a secure connection, wherein the metallic frame coated with a non-metallic material is advantageous, e.g., improving corrosion resistance and reducing vibration. The structure of the DE reference, as modified, is considered to include the combination of features that are configured and arranged as recited in instant claim 1.
Regarding instant claim 2, consider the drawing in the DE reference, wherein the first and second lateral sides form an upwardly narrowed taper.
Regarding instant claim 3, consider support block 16 of the DE reference, which includes an upper perimetric edge, an upper fastening surface extending to the upper perimetric edge, and the direct fixation fastener located on the upper fastening surface; and the direct fixation fastener of Constantine, which is located on an upper fastening surface that extends peripherally around the direct fixation fastener and beyond. In view of Constantine, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the upper fastening surface in the structure of the DE reference, as modified, with a large enough fastening surface to extend peripherally around the direct fixation fastener and beyond, in a manner similar to that taught by Constantine, to allow full support of the direct fixation fastener. The structure of the DE reference, as modified, is considered to include the combination of features of instant claim 3.
	Regarding instant claim 4, consider the support block shown in the drawing of the DE reference, wherein the off-centered mounting is provided.
Regarding instant claims 6-7, consider the structure of the DE reference, wherein the support block made of a polymeric concrete, and the molded-in bracket anchors and the molded-in fastener anchors in the form of dowels, such as dowels 5, are configured and arranged as claimed. See the drawing of the DE reference, wherein the first and second anchor patterns are different.
Regarding instant claim 8, consider molded-in reinforcements 11, 12 within the matrix material of the support block of the DE reference.
Regarding instant claim 9, consider the projecting pedestal at 19 shown in the drawing of the DE reference. As to whether the pedestal being integrally formed with the base structure to form a unit or separately made and attached to the base structure to form a unit, it is considered to be merely an obvious matter of design choice without unpredictable results, wherein the resulted structure in either case is capable of performing essentially same expected function/operation of supporting a third-rail away from the support block.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 3  above, and further in view of Randall (US 1,584,648).
Randall discloses structure C mounted on support block A, wherein structure C is configured with down-turned walls 3, which are adapted to extend over the sides of the support block. In view of Randall, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure support bracket structure 20 of the DE reference to include down-turned walls, similar to that taught by Randall, to allow the support bracket structure extending over the block sides for achieving a more secure relationship with the block, wherein such down-turned walls would also inherently stiffen the support bracket structure.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harmsen (US 3,735,845), Harmsen (3,437,765), Banks (US 1,984,245) disclose structures including supports for third-rails.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617